Weight, C. J.
We have no hesitation in concluding, that the decree below should be affirmed. Without referring to several, not to say many grounds, on which the correctness of this decree might be sustained, it is enough to place it upon one, which we think is quite sufficient to dispose of the case. We allude to the' fact, that complainant has been paid, or received satisfaction, for his interest in the claim which he sold to Wilson, and which forms the basis of his whole action. Eor it is obviously true, that if the consideration money has been paid, or that which is the basis of complainant’s right of action, has been met or discharged, his action must fail — even though every other question involved in the case might be determined in his favor. There is no testimony throwing any doubt upon the fact, that complainant did sign this entry of satisfaction. There is no fraud or mistake of any character, shown; nor is it pretended or proved, that when signing it, he was in ignorance of his right. It stands as a simple entry of satisfaction, unexplained and unimpeached. And yet, in the face of this fact, established by the record most conclusively, we are asked, after the lapse of fifteen years, when this land *414has appreciated in value to an almost fabulous extent — after numerous bona fide purchasers without notice, for a valuable consideration, have acquired interests therein, and made valuable improvements thereon — and notwithstanding complainant had notice of the same, by his vicinity to the premises, and passing by and seeing the progress thereon, and after he has himself recognized the title which he now attacks, by purchasing under the same, without, as far as shown, any want of knowledge as to the true state of the title, we say, and yet, notwithstanding all these circumstances, we are asked to conclude, without evidence, that this entry was a mistake, or did not operate to discharge complainant’s claim to the land, and hence cannot now defeat his action.
The counsel for appellant, however, in order to avoid the effect of this receipt, or entry of satisfaction, interposes several objections to its sufficiency. He treats it as a deed of release, and says it does not conclude complainant, because it had no seal, witness, acknowledgment or release. In making these objections, we think counsel entirely misconceive the nature and character of this writing or entry, so signed by Pierson, as stated when the case was formerly under consideration. Equity treats Wilson as a mortgagor, and Pierson as a mortgagee, under this instrument, and (taking the facts in the petition to be true as the matter then stood), that Pierson had a right as such equitable mortgagee, to a vendor’s lien to secure the purchase money. And as an ordinary mortgage may be entered as satisfied by the mortgagee, on the margin of the record, when recorded, without the formality of a seal, witness, acknowledgment, or naming a release, so as to afterwards bind him, so may this equitable lien be so discharged. And while it is true, that by the ancient principles of the common law, a contract could only be dissolved, by the same solemnity with which it was created, yet it is also true, that as commerce and contracts have extended and multiplied, this rule, so far as the formality of a seal is concerned, has been found inconvenient, and but little regarded. Hence, at this time, if it is shown *415that a debt bas been paid, a court of equity, at least, ■will give relief, though the acquittance may not be evidenced in accordance with the old rule. Suppose it was proved by parol, that this money was paid, either by a person who was present at the payment, or by the admission of complainant, could it be claimed that he should be allowed to again collect it ? If not, it appears to us, that the case is stronger against him, where he acknowledges its receipt in writing, - though such writing may not be under seal. Counsel mistake, also, when they assume that this discharge is in the nature of a conveyance or release of real estate. This bond, as in the case of mortgage, (treating the claim right in this instance, for the purposes of the requirement, as real estate), is in the form of a conveyance, or an instrument creating an interest therein, but, in substance, it is but a security for the payment of the money; and when the debt or consideration is paid, the mortgagee becomes the trustee of the mortgagor, or vendor, and the trust property is in equity discharged of the lien. Wentz and wife v. Dehaven, 1 Say & Ravo. 312, and authorities there cited ; Powell on Mortgage, (3d ed.) 53 ; Simpson v. Ammons, 1 Binn. 177 ; Martin v. Mowlin, 2 Burr. 979. And we may, with propriety, adopt the language of the latter case, and say, it would be most injurious, and against all good conscience, if after the lapse of fifteen years, during which the subsequent purchasers have relied on this satisfaction, this complainant was allowed to recover either the land or the consideration. To allow him to do so, under the circumstances of the case, would shock all of our ideas of the duty of a chancellor, or the purposes and principles which govern courts'of justice. If there was any doubt as to the execution of this receipt— or any testimony to show that it was obtained by fraud— the case would of course stand upon a different ground. We do not understand, then, that when this receipt was given, our law required anything more formal than that which the complainant adopted, and by which we are fully justified in saying, he regarded himself bound, for years afterwards, under circumstances that repel all idea that he was ignorant *416of tbe condition of tbe property, and tbe accruing rights of others or bis own.
It is further said, -however, that some of the defendants made default, and as to them it was error to dismiss complainant’s bill.. But it must be remembered, that complainant makes his claim against such defendants, for the same title or right that he does against those that did appear, and none other. That right he was bound to establish, so as to satisfy the chancellor that he should have relief, though there had been no appearance by any of the defendants. And though neither of the defendants had answered, if the proof made, shows a want of equity in complainant’s case, he must fail in his action. "We think he does not show himself entitled to the relief; on the contrary, we cannot but think that every prominent circumstance in the case, negatives his claim; and he should have no greater relief against those in default, than against those who have in -fact answered. '
We might place the affirmance of this decree upon other grounds, equally as satisfactory, as the one above, stated. There are to our minds, several upon which the decree below might be sustained. But without extending an opinion, upon a case that we think is so entirely free from difficulty, we have deemed it only necessary to notice this one.
Decree affirmed.